Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
Applicants’ arguments/remarks filed 7 November 2022 are acknowledged.   Claims 14-28 are currently pending.  Claims 1-13 are cancelled.  Claims 25-28 were previously withdrawn.   Claims 14, 18, 20 and 22 are amended.  Claims 14-24 are examined on the merits within.

Withdrawn Objections/Rejections
2.	Applicants’ arguments, filed 7 November 2022, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 18 and 20 have been withdrawn. The 35 U.S.C. 112(b) Rejections of claims 14 and 22 are withdrawn in view of the claim amendments. 

New Rejections
Claim Rejections – 35 U.S.C. 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5.	Claim 22 recites the limitation "the polymer powder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Although claim 14 recites a powder, there is no mention that the powder is a polymer powder.  

Maintained Rejections
Claim Rejections – 35 U.S.C. 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 14-21 and 23-24 is/are again rejected under 35 U.S.C. 103 as being unpatentable over Doan (U.S. Patent Application Publication No. 2015/0224045) in view of Hong (KR20090094714A).  
	Doan teaches radiation curable nail coatings comprising a photochemical system including a photoinitiator, a polymeric material including a urethane oligomer, and a (meth)acrylate monomer.  See paragraph [0017]. A base coat can be applied prior to applying the radiation curable nail material.  See Figure 1. Colorants that can be used include titanium dioxide, calcium and aluminum lakes, mixed metallic oxides, titanium dioxide coated mica platelets, etc.  See paragraph [0100].  The coating is applied, cured with a radiation source, and then can be reapplied.  See Figure 1 and claim 20. 
	Doan does not teach application of a powder after application of the gel.  
	Hong teaches methods for producing high density gel for nail art capable of gradation, embossing and stereoscopic expression by mixing an acrylic powder and a gel.  See page 1, paragraph 2.  Hong teaches that a gel and powder combination can first be applied to the nail followed by powder and pigment application.  The composition is then cured using a UV lamp.  See page 2, paragraph 2.  Hong teaches that to add various colors, powder and a small amount of pigment may be added to the base gel or to the acrylic color powder.  See page 3, paragraph 1.
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to apply the colorant as a powder after application of the gel to form a gradient nail polish.  One would have been motivated, with a reasonable expectation of success, because Hong specifically teaches adding colorant to acrylic powders that can be applied after the gel coating.  It would have been well within the purview of the skilled artisan to use crosslinked acrylic powder because acrylates are known to be effective in nail compositions when crosslinked, as taught by Doan (See paragraph [0003]).  It would have been well within the purview of the skilled artisan to formulate the powder particles in spherical shape to create uniformity for optimal color delivery.    

8.	Claim(s) 22 is/are again rejected under 35 U.S.C. 103 as being unpatentable over Doan (U.S. Patent Application Publication No. 2015/0224045) in view of Hong (KR20090094714A) as applied to claims 14-21 and 23-24 above and further in view of Weisberg et al. (U.S. Patent No. 4,626,428).
	Neither Doan or Hong teach a polymethylmethacrylate with a particle size of less than 100 microns.  
	Weisberg et al. teach applying a protective acrylic coating to nails by applying a slow curing cyanoacrylate glue, applying a powdered polymethacrylate ester, and applying acrylic monomers after curing.  See abstract.  The polymethacrylate ester is preferably a polyethylmethacrylate or copolymers of ethyl methacrylate with methylmethacrylate with a particle size of 60 mesh to 325 mesh.  See column 7, lines 51-68.  This reads on values of 250-44 microns.  
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use a polymethylmethacrylate with a particle size of less than 100 microns in the composition of Doan because Weisberg et al. teach polymers of methylmethacrylate are known to be effective in curable nail coatings and decreasing the particle size improves the purpose of the invention. 

Response to Arguments
Applicants’ arguments filed 7 November 2022 have been fully considered but they are not persuasive. 
9.	Applicants argued, “The prior art does not teach the step of applying the powder to the nail.  The term powder is made neat and not in a solution or gel.”
	In response to applicants’ arguments, the translation provided by applicant shows that a conventional gel is first place on the surface followed by a mixed gel comprising a powder.  See page 2.  The instant claims do not preclude the powder being applied in a gel or solution form.  Applicants point to the specification stating  “the nail technician sprinkles the polymer powder on the nail.” This limitation is not claimed and the Examiner could not find a definition in the specification  to preclude powder applied in gel or solution form.
	Thus this rejection is maintained. 

Conclusion
10.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
11.	No claims are allowed at this time.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615